Citation Nr: 0021534	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for pes planus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from May 1942 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied service connection for pes 
planus.  


FINDING OF FACT

The veteran's pes planus preexisted his period of service and 
the credible and probative evidence of record shows that pes 
planus was aggravated during service.  


CONCLUSION OF LAW

Service connection for pes planus is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for pes planus because this disorder was aggravated during 
service.  In the interest of clarity, after reviewing the 
applicable law and regulations, the Board will discuss the 
issue on appeal.


Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991). 

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Factual Background

A May 1942 enlistment examination report indicates that the 
veteran had pes planus first degree, strong to test, non-
disabling.  

A May 1944 service medical record reveals that the veteran 
reported that his feet ached.  Third degree pes planus was 
diagnosed.  He was referred to the orthopedic clinic.  

An October 1945 service medical record indicates that the 
veteran had pes planus, third degree, symptomatic.  He was 
referred to the orthopedic clinic.    

An October 1945 service orthopedic clinical record reveals 
that the veteran had pes planus, second degree, bilateral.  
He was given arch supports.  

A March 1946 discharge examination report indicates that the 
veteran had third degree pes planus, aggravated in military 
service, non-symptomatic.  

In a June 1946 VA rating decision, service connection was 
denied for pes planus on the basis that it had not been 
incurred in or aggravated by the veteran's military service.

In a May 1958 statement, Dr. C.C. stated that he first began 
to treat the veteran in March 1946.  He indicated that at the 
first examination, the veteran had flat feet.  Dr. C.C. 
indicated that the veteran's feet were painful and weak.  He 
indicated that the veteran's flat feet grew worse and 
treatment consisted of arch supports and exercise.  Dr. C.C. 
stated that the veteran's flatfeet were aggravated in 
service.  Dr. C.C. stated that the veteran could not work 
because of the painful feet.  

A January 1997 podiatry treatment record indicates that the 
veteran was referred for pes planus.  The veteran reported 
that he had problems with pes planus in the army.   

Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

As noted above, the veteran's claim of entitlement to service 
connection for pes planus was initially denied in an 
unappealed June 1946 rating decision.  In denying the claim 
in April 1997, and again in the September 1998 Statement of 
the Case, the RO mentioned this, but did not discuss the 
matter of new and material evidence having been submitted.  
Rather, the RO denied the claim because it was not well 
grounded.  The Board accordingly will not address the matter 
of whether new and material evidence has been submitted but 
will move on to a discussion of  well groundedness.  See 
Winters v. West, 12 Vet. App. 203 (1999).  

The Board has concluded that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  There 
is recent medical evidence of a current disability; evidence 
in the form of service medical records that the pes planus 
disability preexisted the veteran's period of service and may 
have become worse during service; and a medical  opinion of 
Dr. C.C. which stated that the pre-existing pes planus was 
aggravated during service.  Thus, all three prongs of Caluza 
have been met.  

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there is medical and other evidence of record on which to 
decide the veteran's claim.  The Board also finds that there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claims.  Thus, the Board concludes that no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veteran's 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board is of course cognizant of the holding of the Court 
of Appeals for Veterans Claims in Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For reasons which should be readily apparent, the 
Board believes that the veteran is not prejudiced by its 
resolution of the matter without sending the case back to the 
RO for further proceedings. 

Discussion

Review of the service medical records reveal that upon 
enlistment examination in May 1942, first degree pes planus 
was diagnosed.  The veteran has not presented any evidence to 
refute this finding that his foot disorder preexisted 
service.  Indeed, he appears to concede this and has 
primarily contended that his pre-existing pes planus was 
aggravated during service.  Therefore, the Board finds that 
the statutory presumption of soundness has been rebutted 
because the preexisting defect, pes planus, was noted and 
diagnosed at the time of enlistment into service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

The Board must next determine whether the veteran's pre-
existing pes planus was aggravated by service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As noted above, 
aggravation is characterized by an increase in the severity 
of the disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen, supra; Hunt, supra.  

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for pes planus.  The Board finds that 
there is probative and persuasive evidence that establishes 
that the pes planus underwent an increase in severity during 
service.   

The service medical records show that upon entry into service 
in May 1942, the veteran had pes planus, first degree.  In 
May 1944, third degree pes planus was diagnosed.  In October 
1945, pes planus, third degree, symptomatic, was diagnosed.  
An October 1945 service orthopedic clinical record revealed 
that the veteran had pes planus, second degree, bilateral.  
He was prescribed arch supports.  A March 1946 discharge 
examination report indicated that the veteran had third 
degree pes planus.  The Board notes that the discharge 
examination report specifically indicated that the pes planus 
was aggravated during military service.  

In Orthopedic Physical Assessment, 458 (2nd ed. 1992), Table 
12-2, Pes Planus Classification, indicates that pes planus is 
classified as number 1 for mild pes planus, number 2 for 
moderate pes planus, and number 3 for severe pes planus.  
According to this classification, the veteran's preexisting 
pes planus increased in severity because when he entered 
service in 1942, his pes planus was first degree (mild) and 
when he was discharged from service in 1946, his pes planus 
was third degree (severe).  

The Board notes in passing that it is aware of the Court's 
decision in Thurber v. Brown, 5 Vet. App. 119, 122-23 (1993), 
to the effect that if the Board uses medical treatise 
evidence in its decisions, due process considerations dictate 
that the veteran be afforded notice and an opportunity to 
submit evidence and argument in response.  As with Bernard 
considerations, discussed above, the Board believes that in 
light of its decision the veteran is not prejudiced by the 
Board's use of the medical text cited above.

The Board also finds that the medical evidence of record 
shows that not only did the veteran's underlying condition, 
pes planus, increase in severity, the veteran's symptoms due 
to pes planus increased in severity as well.  The May 1942 
enlistment examination report reveals that the veteran's feet 
were strong upon testing.  He had no complaints of pain and 
there was no indication that the veteran was using arch 
supports.  However, service medical records dated in 1944 and 
1945 indicate that the veteran complained of aching.  Arch 
supports were prescribed.  In the 1958 statement, Dr. C.C. 
indicated that the veteran's feet were weak and painful.  The 
Board also points out the Dr. C.C. indicated that the 
veteran's flat feet were aggravated in service.  
  
There is no evidence of record which establishes that the 
increase in severity of the pes planus was due to the natural 
progress of the disease.  There is no evidence of record 
which establishes that the veteran underwent a temporary or 
intermittent flare-up of the pes planus.    

The Board acknowledges that the 1946 discharge summary notes 
that the veteran's pes planus was asymptomatic at the time of 
the examination.  However, as discussed above, the medical 
evidence of record shows that the underlying condition, pes 
planus, had increased from mild to severe during service, 
even though he may have been asymptomatic at that time.    

Therefore, as the competent medical evidence of record 
demonstrates that the veteran's pes planus preexisted service 
and increased in severity during service, the Board finds 
that the credible and probative evidence in this case 
supports the veteran's claim, and a grant of service 
connection for pes planus is warranted.  Accordingly, service 
connection for pes planus is granted. 



ORDER

The claim for entitlement to service connection for pes 
planus is granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals
 


